                   IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION
                           3:16-CR-00323-RJC-DCK
 USA                                          )
                                              )
    v.                                        )                    ORDER
                                              )
 CHAUNCEE MALEK PLATT                         )
                                              )

         THIS MATTER is before the Court on the defendant’s pro se motion for

compassionate release from the Mecklenburg County jail based on alleged

inadequate medical treatment. (Doc. No. 51).

         The defendant is detained pending a final hearing on allegations that he

violated the terms of his supervised release, (Doc. No. 44), and is currently

represented by counsel, (Appointment of Counsel, Oct. 30, 2020). Local Criminal

Rule 47.1(g) requires motions to be filed by counsel unless a defendant has formally

waived his right to counsel before a judicial officer.

         IT IS, THEREFORE, ORDERED, that the defendant’s pro se motion is

DENIED.

         The Clerk is directed to certify copies of this order to the defendant, counsel

for the defendant, and to the United States Attorney.



                                          Signed: March 29, 2021




         Case 3:16-cr-00323-RJC-DCK Document 52 Filed 03/29/21 Page 1 of 1
